DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable in view of modified Takamura (JP 2016111201A, see English translation made of record 12/22/2021).
Regarding claim 1, Takamura meets the claimed, An imprint method that performs a process of forming a pattern of an imprint material on a substrate using a mold, for each of a plurality of shot regions on the substrate, (Takamura [0023] describes imprinting an imprint material on a substrate with a mold for a plurality of shot areas) the process including: dispensing the imprint material onto the substrate; (Takamura [0024] describes supplying resin to the substrate) moving, to below the mold, the substrate on which the imprint material is dispensed; (Takamura [0024] describes moving the substrate to be disposed under the mold) and supplying, in a moving path of the substrate in the moving, a first gas that promotes filling of the imprint material into a pattern of the mold, (Takamura [0024] describes supplying a first gas to the space 10 between the mold and the substrate prior to moving the substrate below the mold) wherein in a case where a target shot region to be subjected to the process meets a predetermined condition, supplying, in response to the predetermined condition being met a second gas onto the substrate (Takamura [0025] describes switching from a first gas to a second gas) is additionally executed for the target shot region after the supplying the first gas, and wherein the predetermined condition includes a condition that the target shot region is a shot region on which the process is performed last among the plurality of shot regions (Takamura [0027] describes that if there is a next shot area to be imprinted, the process starts over by applying a second gas, see Takamura [0024] where the process starts by applying a second gas. If there is no next shot area to be printed, the second gas is still supplied both at the beginning and end of the imprinting step, see Takamura [0024].)
The embodiment disclosed in Takamura [0023]-[0028] does not explicitly describe, a second gas having a lower oxygen concentration than air, however, the embodiment in Takamura [0035] describes using ionized nitrogen as the second gas. 
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the second gas as described in the first embodiment of Takamura with the ionized nitrogen as described in the second embodiment of Takamura in order to allow for easier peeling during mold separation, see Takamura [0025].
Regarding claim 3, Takamura meets the claimed The method according to claim 1, wherein the plurality of shot regions include a shot region array in which the process is continuously performed, and the predetermined condition includes a condition that the target shot region is a shot region on which the process is performed last in the shot region array (Takamura [0027] describe that if more shot areas need to be printed, the process continuous for the next shot area)
Regarding claim 4, Takamura meets the claimed The method according to claim 1, wherein the process further includes forming the pattern of the imprint material on the substrate by bringing the mold into contact with the imprint material on the substrate and curing the imprint material, (Takamura [0026] describes pressing the imprint material with the mold and curing the imprint material) and the supplying the second gas is executed in a period of the forming (Takamura [0026] describes the second gas begins before the curing starts.)
Regarding claim 5, Takamura meets the claimed, The method according to claim 4, wherein the forming includes separating the mold from the cured imprint material, (Takamura [0027] describes the mold is peeled away from the cured imprint material.)
No single embodiment of Takamura describes, and the supplying the second gas is completed when the separating is started, however, the embodiment in Takamura [0034] describes that the second gas is used to make the peeling or separating process easier, therefore, it would be obvious to a person of ordinary skill in the art before the filing date to supply the second gas prior to separating in order to make the separating process easier. 
Regarding claim 6, Takamura meets the claimed The method according to claim 1, wherein the supplying the second gas is executed continuously to the supplying the first gas (Takamura [0026] describes the gas is switched from the first to the second.)
Regarding claim 7, Takamura meets the claimed, The method according to claim 1, wherein the process further includes forming the pattern of the imprint material on the substrate by bringing the mold into contact with the imprint material on the substrate and curing the imprint material, (Takamura [0026] describes pressing the imprint material with the mold and curing the imprint material.)
No single embodiment of Takamura describes, and the supplying the second gas is executed after the forming, however, the embodiment in (Takamura [0034] describes an embodiment in which a second gas is used as a peeling gas and is applied during the step of peeling the mold off of cured resin, therefore, it would be obvious to a person of ordinary skill in the art before the filing date to supply the second gas prior to separating in order to make the separating process easier. 
Regarding claim 8, Takamura meets the claimed The method according to claim 1, wherein the supplying the second gas is executed in a state in which the target shot region is arranged at a position where the second gas blown out from an outlet directly hits the target shot region (Takamura [0029] describes the gas supply unit 16 supplies the gases directly to the space 10 between the substrate and the mold.)
Regarding claim 9, no single embodiment of Takamura meets the claimed, The method according to claim 1, wherein the second gas includes the first gas, however the embodiment in Takamura [0033] and [0036] describe that both the first and the second gas can contain air.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the second gas as taught by the first embodiment of Takamura with the second gas containing the same air as the first gas as taught by Takamura in order to reduce the amount of first gas being used, see Takamura [0025].
Regarding claim 10, Takamura meets the claimed The method according to claim 4, wherein the process further includes separating the mold from the cured imprint material, (Takamura [0027] describes the mold is peeled away from the cured imprint material) and in a case where an elapsed time since the separating for the target shot region is completed is not less than a threshold, supplying a third gas having a lower oxygen concentration than air onto the substrate is executed for the target shot region (Takamura [0026]-[0028] describe a process where supplying second gas is performed before curing then repeats the process again, [0024] describes that the process starts out again with supplying the second gas. Supplying the second gas an additional time would meet the broadest reasonable interpretation of a third gas.)
Regarding claim 12, no single embodiment of Takamura meets the claimed, A manufacturing method of an article, including: forming a pattern on a substrate using an imprint method defined in claim 1; and processing the substrate with the pattern formed thereon in the forming, wherein the article is manufactured from the substrate processed in the processing.
In another embodiment, Takamura meets the claimed, and processing the substrate with the pattern formed thereon in the forming, wherein the article is manufactured from the substrate processed in the processing (Takamura [0037] describes further processing a substrate with a pattern formed on it into other articles.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method for imprinting in the first embodiment of Takamura with further processing the patterned substrate into an article as described by the later embodiment of Takamura in order to produce an article such as a semiconductor with improved performance or quality, see Takamura [0037].
Regarding claim 13, Takamura meets the claimed The method according to claim 1, wherein the first gas is a gas having high permeability with respect to the mold than air, or a gas that liquefies by condensation when the mold comes into contact with the imprint material on the substrate (Takamura [0021] describes the first gas is a permeable gas that liquefies due to pressure between the mold and the substrate.)
Regarding claim 16, Takamura meets the claimed The method according to claim 1, wherein the second gas is an inert gas (Takamura [0035] describes using ionized nitrogen as the second gas, nitrogen is inert.)
Regarding claim 17, Takamura meets the claimed The method according to claim 1, wherein supplying the second gas is additionally executed after the supplying the first gas in the process for the target shot region meeting the predetermined condition (Takamura [0027] describes that if there is a next shot area to be imprinted, the process starts over by applying a second gas, see Takamura [0024] where the process starts by applying a second gas.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Takamura in further view of Yamada (JP2013251560A, see English translation provided 12/22/2021).
Regarding claim 14, Takamura meets the claimed the second gas is a gas for reducing inhibition of the polymerization reaction of the imprint material by oxygen (Takamura [0035] describes using ionized nitrogen as the second gas. It is inherent that a nitrogen gas prevents inhibition by oxygen.)
Although Takamura describes curing can be inhibited, Takamura does not explicitly describe that the resin is inhibited by oxygen and does not meet the claimed, The method according to claim 1, wherein the imprint material has a property that a polymerization reaction for curing is inhibited by oxygen, however, Yamada [0030] describes that it is known that oxygen inhibits curing of polymers via consuming radicals. It would be obvious to a person of ordinary skill in the art in light of the teachings of Yamada, that the curing of the resin in Takamura would also be inhibited by oxygen, see Takamura [0022] and Yamada [0030].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Takamura as applied to claim 1 above, and further in view of Azuma (WO 2017145924, see translation provided).
Regarding claim 15, Takamura does not meet the claimed The method according to claim 1, wherein the second gas is the same gas as the first gas. 
Analogous in the field of imprinting processes, Azuma meets the claimed, The method according to claim 1, wherein the second gas is the same gas as the first gas (Azuma [0002] and [0022] describe an embodiment in which a single purge gas is used  to both promote filling of the imprint material into the mold and to prevent oxygen inhibition.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of Takamura to use only one gas in order to use a gas that serves two purposes, both promoting filling and preventing oxygen inhibition, see Azuma [0002].
Response to Arguments
Applicant’s arguments with respect to the Yamada reference and claim 1 have been considered but are moot because the new ground of rejection does not rely on Yamada as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./Examiner, Art Unit 1744                

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744